Order, Supreme Court, New York County (Bruce Allen, J.), entered on or about February 18, 2010, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
Defendant is ineligible for resentencing because of his prior violent felony convictions, even though they did not serve as the basis for his adjudication as a second felony offender on the instant conviction (see People v Wright, 78 AD3d 474 [2010] [decided herewith]). Concur — Gonzalez, P.J., Mazzarelli, Andrias, Nardelli and Richter, JJ.